BIJUR, J.
(dissenting). Plaintiff sued defendants on their obligation under a written agreement dated April 12, 1912, to indemnify the plaintiff for the giving of his accommodation note to the Mill & Factory Sales Company. Defendant Auerbach was not served. The chief defense litigated was set out in the amended answer of defendant Nathan Vidaver to the effect that in February, 1913, when the Mill & Factory Sales Company required additional capital, plaintiff arranged to become its president and elect his own directors, and the defendants agreed to contribute their stock to the treasury of the corporation, and the plaintiff agreed to hold defendant Nathan Vidaver harmless from all liability under the indemnity agreement of April 12, 1912, etc. When the agreement of February, 1913, which is marked in evidence as Plaintiff’s Exhibit B, was produced, it was seen to provide as follows:
It recited that plaintiff was about to assume the presidency of the company, and, in substance, that defendant Nathan Vidaver and one Maxwell Vidaver were willing to donate their stock to assist in paying the debts of the company, whereupon the defendant, Nathan Vidaver, and said Maxwell Vidaver, agreed to turn over to plaintiff and one Feldman, "as trustees” for the company, certain shares of stock, *516and the plaintiff and Feldman agreed to use their best endeavors to sell such stock and apply the proceeds in the manner and for the various purposes provided in the agreement. No mention was made of any release of defendant Nathan Vidaver from the obligation of his indemnity agreement. The agreement was signed by the two Vidavers and plaintiff. Defendant, however, undertook to prove plaintiff’s agreement to release this defendant by paroi evidence dehors the contract, which was objected to by the plaintiff appellant’s counsel on the ground that it was paroi evidence tending to vary a written instrument. The objection was overruled, and in this, in my opinion, the learned judge below committed error for which the judgment must be set aside.
The respondent seeks to justify the admission of this evidence on . a number of grounds which are not tenable. His first claim that it is always admissible to show by paroi evidence the true consideration or additional consideration mentioned in a written agreement is unjustified and inapplicable. He also urges that by paroi it is admissible to show a collateral, separate, and independent contract entered into between the parties to a suit; but it is quite plain that the agreement of discharge upon which he relies is not collateral, separate, or independent, but, as he himself pleads it, was consideration for the agreement of the respondent to donate his stock. He also urges that the parties to the agreement of February were not the parties to the suit; but that is quite immaterial, in view of the fact that plaintiff, as an individual, and defendants, were parties to the agreement. ■ He further claims that plaintiff and Feldman were parties to the agreement as trustees, which is simply incorrect; the agreement being between the parties purely as individuals.
Finally, he claims that the agreement of discharge was entered into between the plaintiff individually and the respondent individually by paroi “as a consideration for defendant Vidaver’s signing and delivering” Plaintiff's Exhibit B. The precise meaning of this last contention I am unable to understand. A written agreement is, of course, ineffective until it is signed and delivered, and the agreement of February, 1913, is complete on its face and expresses ample consideration moving from both sides. If respondent by this last contention desires to suggest that the agreement was delivered upon a condition precedent to its becoming effective, as indicated in Jamestown Business College v. Allen, 172 N. Y. 291, 64 N. E. 952, 92 Am. St. Rep. 740, all that need be said is that both his pleading and his testimony fall utterly short of establishing any such condition.
Judgment should be reversed, and new trial granted, with costs to appellant to abide the event.